Citation Nr: 0214522	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  97-16 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to separate compensable evaluations for tender 
scars of the left hand based on clear and unmistakable error 
in a rating decision of September 17, 1979.  

(The issues of whether an August 1994 rating decision denying 
the veteran's claim of entitlement to service connection for 
a right ankle disorder was clearly and unmistakably 
erroneous, and whether new and material evidence has been 
submitted to reopen a previously denied claim of entitlement 
to service connection for a right ankle disorder, are the 
subjects of a separate decision under the same docket 
number.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that in pertinent part denied 
entitlement to separate compensable evaluations for tender 
scars of the left hand based on a claim of clear and 
unmistakable error in a rating decision of September 17, 
1979.  

In March 2002, the veteran accepted a videoconference hearing 
before the Board with respect to the issue of clear and 
unmistakable error in the rating decision of September 1979.  
However, he failed to report for the hearing scheduled for 
May 1, 2002.  


FINDINGS OF FACT

1.  A rating decision dated September 17, 1979, evaluated the 
service-connected residuals of injury of the left middle, 
ring and little fingers with amputation, ring and little 
fingers, as 20 percent disabling under Diagnostic Code 5151, 
effective from separation.  

2.  Although the veteran was informed of the September 1979 
rating determination and of his appellate rights, he did not 
initiate an appeal with respect to the evaluation assigned.  

3.  The RO's failure in September 1979 to assign separate 
compensable ratings for scars of the left hand had a tenable 
basis in the record and constituted a reasonable exercise of 
rating judgment.  


CONCLUSIONS OF LAW

1.  The September 1979 rating decision that evaluated the 
service-connected residuals of injury of the left middle, 
ring and little fingers with amputation, ring and little 
fingers, as 20 percent disabling under Diagnostic Code 5151, 
effective from separation, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 
20.302, 20.1103 (2001).  

2.  Separate compensable evaluations for tender scars of the 
left hand, based on clear and unmistakable error in a rating 
decision of September 1979, is not warranted.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.105(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The specific claim addressed on this appeal was filed after 
the effective date of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096.  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that the provisions of that Act do not apply to 
claims of clear and unmistakable error in prior final rating 
decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 
(2002).  

The record shows that while on active duty, the veteran 
sustained an injury of the left hand described as severance 
of the tendons of the third, fourth and fifth fingers.  On a 
VA examination in March 1973, there was a 3-inch transverse 
scar on the left palm at the midpalmar crease extending to 
the ulna side of the palm.  There was also a 5-inch 
longitudinal scar extending up from the transverse scar in 
the center of the palm and onto the wrist.  The "right 
[ring]" and little fingers were flexed at 90 degrees in the 
interphalangeal joints, and there was practically no 
voluntary movement in the joints, although there was a few 
degrees of passive motion.  The left middle finger could be 
extended voluntarily only to the 150 degrees in the proximal 
interphalangeal joint.  The veteran could use these fingers 
in lifting.  The pertinent diagnosis was injury of the left 
hand.  

A rating decision dated in March 1973 granted service 
connection for residuals of an injury to the little, ring, 
and middle fingers of the left hand and assigned a 20 percent 
evaluation under Diagnostic Code 5218 for unfavorable 
ankylosis of three digits of one hand, effective from 
separation.  The veteran did not appeal the evaluation 
assigned.  

In November 1973, VA hospitalized the veteran, who indicated 
that he was unable to control the fourth and fifth digits and 
wanted them removed at the first phalangeal joint.  He 
underwent amputation of the fourth and fifth fingers at the 
distal interphalangeal joint.  

On VA orthopedic examination in August 1979, the veteran 
complained that as a result of the amputations, he had one 
little area in the palm on the ulna side that was somewhat 
sensitive, with a small red spot.  He did not, however, 
complain of any severe pain in the stumps of the left ring 
and little fingers.  An examination showed that the ring and 
little fingers of the left hand had been amputated near the 
distal end of the proximal phalanx and that the bone ends 
looked all right on x-ray.  It was felt that the veteran had 
a good result as far as the amputations were concerned.  He 
had good motion in the metacarpophalangeal joints.  The 
examiner observed that the veteran had long scars extending 
from the palmar surface of the wrist with one in the midline 
at the palmar surface and one over the ulna area of the wrist 
with one extending four inches into the palm towards the web 
of the ring and index fingers.  He had a transverse two-inch 
scar across the midpalm extending towards the ulna side "and 
at the end of the scar on the ulna side there is a small red 
induration which is somewhat tender."  The examiner further 
noted that x-rays showed "some evidence of wire issue in the 
palm of the hand in between the second and third 
metacarpal[s]."  

A rating decision dated in September 1979 rated the service-
connected disability under Diagnostic Code 5151 for 
amputation of the ring and little fingers of the minor upper 
extremity but continued the 20 percent evaluation already in 
place.  (The service medical records show that the veteran is 
right handed.)  Although the veteran was informed of the 
rating determination and of his appellate rights, he did not 
initiate an appeal with respect to the evaluation assigned.  
The rating decision therefore became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 
20.302, 20.1103.  

It is contended by and on behalf of the veteran that the RO's 
failure to assign separate compensable evaluations for 
service-connected scars of the left hand constitutes clear 
and unmistakable error in the rating decision of September 
1979.  It is maintained that separate compensable evaluations 
were warranted under Diagnostic Code 7804 for scars that were 
objectively shown to be tender and painful.  

Previous determinations that are final and binding, including 
decisions of service connection and the degree of disability, 
will be accepted as correct in the absence of clear and 
unmistakable error, but where evidence establishes such 
error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).  A determination that there was clear 
and unmistakable error must, however, be based on the record 
and the law that existed at the time of the prior unappealed 
rating decision.  Russell v. Principi, 3 Vet. App. 310, 314 
(1992) (en banc).  

Under provisions of the rating schedule in effect in 1979, 
separate compensable evaluations for the left-hand scars were 
not warranted on the basis of the evidence then before the 
rating board.  The rating schedule provided that "the most 
obvious feature of the disability and the starting point for 
physical examination" of residuals of wounds "not chiefly 
characterized by amputation, ankylosis, or limitation of 
motion" was the superficial scar.  38 C.F.R. § 4.48 (1979) 
(emphasis added).  (This provision was removed effective July 
3, 1997.)  Then as now, a 10 percent rating was warranted for 
superficial scars that were tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(1979).  

The evidence before the rating board in 1979 indicates that 
the injury to the left hand involved injury to the deeper 
tissues of the hand necessitating surgical repair.  However, 
by November 1973, the result was so dissatisfactory that the 
veteran requested amputation of the ring and little fingers 
near the distal end of the proximal phalanx, as he was unable 
to fully extend the fingers and had decreased sensation in 
the little finger and no feeling in the ring finger.  The 
very fact that the veteran sought the remedy of amputation 
due to the limitation of motion and decreased sensation of 
the ring and little fingers shows that the initial injury 
involved the deeper structures of the hand.  The rating board 
therefore chose to rate the service-connected disability on 
the basis of the disabling features that most accurately 
depicted the degree of overall functional impairment 
demonstrated.  In this instance, the evaluation that most 
accurately reflected the degree of functional impairment 
shown was under Diagnostic Code 5151 for amputation of the 
ring and little fingers of the minor upper extremity.  The 
rating board thus considered the "small red induration which 
is somewhat tender" at the end of the midpalmar scar on the 
ulna side as merely part and parcel of the overall disability 
picture and not a separately ratable disability.  The same 
appears to be true with respect to the examiner's observation 
that x-rays showed "some evidence of wire issue in the palm 
of the hand in between the second and third metacarpal[s]."  
Rating the scars as tender and painful on objective 
demonstration required that they be found to be superficial, 
but the rating board essentially found that evaluating the 
disability on the basis of superficial scars was inconsistent 
with the severity of the injury.  The provisions of 38 C.F.R. 
§ 4.48 then in effect were certainly consistent with the 
rating board's action.  

The rule against pyramiding in effect at that time precluded 
the evaluation of the same disability under various diagnoses 
in order to inflate the service-connected evaluation.  
38 C.F.R. § 4.14 (1979).  Rather, the disability was to be 
rated on the basis of the predominant disability shown to be 
present.  The Board notes that the Court held in Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994), that residuals of a 
facial injury could be evaluated under Diagnostic Code 7800 
for disfiguring scars, under Diagnostic Code 7804 for tender 
and painful scars, and under Diagnostic Code 5325 for facial 
muscle injury interfering with mastication only if none of 
the symptomatology for any one of the three conditions was 
duplicative or overlapping with the symptomatology of the 
other two conditions.  The evidence before the rating board 
in 1979 suggested that the left hand scars had contributed to 
or were part and parcel of a left hand disability that 
resulted in significant limitation of motion of the ring and 
little fingers requiring amputation of part of the digits of 
those fingers in order to make the hand more functional.  
There was thus a tenable basis in the record for finding that 
the scars were not superficial but resulted in whole or in 
part in limitation of the part affected and were thus not a 
separate symptomatology but an overlapping one.  

Moreover, Esteban was not handed down until many years after 
the rating determination under review on this appeal for 
clear and unmistakable error.  Opinions of the Court that 
formulate new interpretations of the law subsequent to an RO 
decision cannot be the basis of a valid claim of clear and 
unmistakable error.  Berger v. Brown, 10 Vet. App. 166, 170 
(1997).  

Clear and unmistakable error is the kind of error of fact or 
law that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Such error, in other words, must change the outcome in order 
to be clear and unmistakable.  See Bustos v. West, 179 F.3d 
1378, 1380-81 (Fed. Cir.) (expressly holding that to prove 
the existence of clear and unmistakable error, a claimant 
must show that the error would manifestly have changed the 
outcome of the prior decision), cert. denied, 528 U.S. 967 
(1999).  

After a careful review of the record, the Board concludes 
that the RO's failure to assign separate compensable 
evaluations for scars of the left hand in the rating decision 
of September 17, 1979, does not constitute clear and 
unmistakable error as defined by law.  It follows that the 
claim must be denied.  


ORDER

Separate compensable evaluations for tender scars of the left 
hand, based on clear and unmistakable error in a rating 
decision of September 17, 1979, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

